FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJanuary11, 2013 Commission File Number: 001-10306 and 001-34718  The Royal Bank of Scotland Group plc and The Royal Bank of Scotland plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿FURNISHED ON FORM 6-K FOR INFORMATIONAL PURPOSES ONLY NOT FOR DISTRIBUTION IN OR INTO OR TO ANY PERSON LOCATED OR RESIDENT IN THE UNITED STATES, ITS TERRITORIES AND POSSESSIONS, ANY STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA OR IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO RELEASE, PUBLISH OR DISTRIBUTE THIS ANNOUNCEMENT 11 JANUARY 2013 THE ROYAL BANK OF SCOTLAND PLC CASH TENDER OFFERS FOR CERTAIN EURO, POUNDS STERLING, SWISS FRANC AND SINGAPORE DOLLAR SECURITIES: ANNOUNCEMENT OF PRICING INFORMATION AND FINAL RESULTS On 3 January 2013, The Royal Bank of Scotland plc (the "Offeror") invited Holders of the securities listed below (the "Securities") who are outside the United States to tender any and all of their Securities for purchase by the Offeror for cash (the "Offers") on the terms of, and subject to the conditions contained in, a tender offer memorandum dated 3 January 2013 (the "Tender Offer Memorandum"). Capitalised terms not otherwise defined in this announcement have the same meaning as assigned to them in the Tender Offer Memorandum. The Offeror hereby informs Holders that (for the Fixed Spread Purchase Price Securities) the Reference Yield, Purchase Yield and Purchase Price, and (for all Securities) the Accrued Interest Payment and the aggregate principal amount of each Series of Securities accepted for purchase and the aggregate principal amount of each such Series to remain outstanding after the Offers are as specified in the tables below and that it accepts valid tenders of Securities pursuant to the Offers accordingly. Title of Series ISIN Current Principal Amount Outstanding Specified Purchase Price Accrued Interest Payment* Aggregate Principal Amount Accepted for Purchase Aggregate Principal Amount to Remain Outstanding €1,000,000,000 4.750 per cent. Notes due 4 January 2014 XS0180772484 €1,000,000,000 €1,041.00 per €1,000 principal amount €1.43 €206,063,000 €793,937,000 S$110,000,000 Floating Rate Notes due 31 March 2014 XS0544939084 S$110,000,000 S$253,000 per S$250,000 principal amount S$1,623.29 S$38,500,000 S$71,500,000 S$390,000,000 2.85 per cent. Notes due 31March 2014 XS0544939167 S$390,000,000 S$254,500 per S$250,000 principal amount S$2,127.74 S$154,500,000 S$235,500,000 Title of Series ISIN Current Principal Amount Outstanding Reference Benchmark Reference Yield Purchase Yield Purchase Price** Accrued Interest Payment* Aggregate Principal Amount Accepted for Purchase Aggregate Principal Amount to Remain Outstanding €1,250,000,000 4.875 per cent. Notes due 15July 2015 XS0526338693 €1,051,474,000 Applicable Interpolated Mid-Swap Rate 0.549% 1.049% €1,093.71 €24.58 €183,501,000 €867,973,000 €1,000,000,000 4.25per cent. Notes due 11 May 2016 XS0254035768 €1,000,000,000 Applicable Interpolated Mid-Swap Rate 0.668% 1.018% €1,104.87 €28.99 €161,297,000 €838,703,000 €1,000,000,000 4.75per cent. Notes due 18 May 2016 XS0627824633 €740,990,000 Applicable Interpolated Mid-Swap Rate 0.671% 1.271% €1,112.90 €31.49 €150,505,000 €590,485,000 €2,000,000,000 4.875 per cent. Notes due 20January 2017 XS0480133338 €1,607,070,000 Applicable Interpolated Mid-Swap Rate 0.780% 1.580% €1,127.17 €48.08 €92,743,000 €1,514,327,000 £882,777,000 6.375per cent. Notes due 29 April 2014 XS0423324887 £728,896,000 5.00 per cent. UK Treasury Gilt due 2014 0.393% 1.243% £1,065.23 £13.66 £115,521,000 £613,375,000 £519,943,000 6.00per cent. Notes due 17 May 2017 XS0497707744 £437,339,000 1.75 per cent. UK Treasury Gilt due 2017 0.843% 2.293% £1,150.56 £39.95 £31,907,000 £405,432,000 SFr.350,000,000 2.75 per cent. Notes due 8October 2015 CH0117124179 SFr.350,000,000 Applicable Interpolated Mid-Swap Rate 0.146% 0.646% SFr.5,283.74 SFr.37.05 SFr.85,525,000 SFr.264,475,000 * The Accrued Interest Payment represents interest accrued and unpaid per applicable Calculation Amount of the relevant Securities from (and including) the immediately preceding interest payment datefor such Securities to (but excluding) the Settlement Date. ** Per €1,000, £1,000, SFr.5,000 or S$250,000 (each a "Calculation Amount") as applicable for such Securities. The Settlement Date in respect of the Securities accepted for purchase pursuant to the Offers is expected to be 15 January 2013. NOTICE AND DISCLAIMER Subject to applicable law, the Offeror or any of its affiliates may at any time and from time to time following completion of the Offers purchase remaining outstanding Securities by tender, in the open market, by private agreement or otherwise on such terms and at such prices as the Offeror or, if applicable, its affiliates may determine. Such terms, consideration and prices may be more or less favourable than those offered pursuant to the Offers. This announcement must be read in conjunction with the Tender Offer Memorandum. The distribution of this announcement and the Tender Offer Memorandum in certain jurisdictions may be restricted by law.Persons into whose possession this announcement and/or the Tender Offer Memorandum comes are required by each of the Offeror, the Dealer Managers and the Tender Agent to inform themselves about, and to observe, any such restrictions. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.      Date: 11January 2013 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary THE ROYAL BANK OF SCOTLAND plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
